          Case 1:20-cv-00378-LY Document 25 Filed 10/30/20 Page 1 of 22




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION


KINECT SOLAR, LLC,                                §
          Plaintiff                               §
                                                  §                       Case No. 1:20-CV-378-LY
v.                                                §
                                                  §
PANASONIC CORPORATION OF                          §
NORTH AMERICA,                                    §
         Defendant

                         REPORT AND RECOMMENDATION
                    OF THE UNITED STATES MAGISTRATE JUDGE

TO:      THE HONORABLE LEE YEAKEL
         UNITED STATES DISTRICT JUDGE

     Before the Court are Defendant Panasonic Corporation of North America’s Motion to Dismiss

Plaintiff’s Original Complaint Pursuant to Rule 12(b)(6), filed May 7, 2020 (Dkt. 6); Plaintiff

Kinect Solar, LLC’s Motion to Dismiss Panasonic Corporation of North America’s Counterclaim,

filed October 5, 2020 (Dkt. 19); and the associated response and reply briefs. The District Court

referred the motions to the undersigned Magistrate Judge for Report and Recommendation,

pursuant to 28 U.S.C. § 636(b)(1)(B), Federal Rule of Civil Procedure 72, and Rule 1(d) of

Appendix C of the Local Rules of the United States District Court for the Western District of

Texas.

                                        I.   Background

     Defendant Panasonic Corporation of North America (“Panasonic”) manufactures and sells

solar panels. Dkt. 1 ¶¶ 7, 9; Dkt. 6 at 3. In 2016, Panasonic entered into a partnership with Tesla,

Inc. to manufacture a line of solar panels known as “SolarCity” solar panels. Dkt. 6 at 3. Tesla

began liquidating its SolarCity panels in 2019. Id. at 4. On December 20, 2019, Plaintiff Kinect

Solar, LLC (“Kinect”) purchased SolarCity panels from Tesla. Dkt. 1 ¶ 10. Kinect began selling



                                                 1
          Case 1:20-cv-00378-LY Document 25 Filed 10/30/20 Page 2 of 22




the SolarCity panels “through its normal channels” at a price that was “substantially discounted”

compared to the solar panels that Panasonic manufactures and sells directly through its own

distribution network. Id. ¶¶ 12-13. Kinect contends that the panels it and Panasonic offers are

“substantially equivalent.” Id. ¶ 9. Panasonic, however, characterizes the SolarCity panels as “grey

market goods,” made for Tesla in accordance with Tesla’s specifications. Counterclaim, Dkt. 18

¶ 26. Panasonic alleges that Kinect began contacting Panasonic’s authorized installers “claiming

that they were selling discounted SolarCity modules that were backed by and warranted by

Panasonic.” Id. ¶ 14. Panasonic asserts that it began receiving messages from its authorized

installers “inquiring whether the SolarCity solar panels were subject to the same warranties as

Panasonic solar panels and whether these panels were part of Panasonic’s authorized installer

program.” Id. ¶ 15.

   On December 27, 2019, a Panasonic employee, David Lopez, emailed Kinect, stating: “I just

want to make sure that you guys understand that these panels do not have Panasonic Warranty and

only Tesla is responsible for their warranty on those panels so the fact that we make them has not

value to them [sic]. We’ll soon communicate to all our authorized installers about this to make

sure they are aware of it.” Dkt. 1 ¶ 15. Kinect contends that Panasonic made “false statements

throughout the industry that the Solar[City panels], sold by Kinect, were not covered by a

Panasonic warranty, and that Kinect was misrepresenting this fact to customers.” Id. ¶ 19. Kinect

alleges that Panasonic issued an “OEM Warranty” on the SolarCity panels, and that the OEM

Warranty applies in addition to a warranty that Tesla provided to Kinect. Id. ¶¶ 11-12, 17-18.

Kinect claims that because Panasonic issued the OEM Warranty, and that warranty was in addition

to the Tesla Warranty, Panasonic knowingly made false statements to industry participants “for

the purpose of deterring customers from purchasing the Solar[City] Panels.” Id. ¶ 20.




                                                 2
            Case 1:20-cv-00378-LY Document 25 Filed 10/30/20 Page 3 of 22




    On January 7, 2020, Panasonic sent a letter to “certain of its business partners,” stating that the

SolarCity panels “were not covered under any warranty by Panasonic Life Solutions of America.”

Id. ¶ 21. Kinect contends that Panasonic also gave a copy of the letter to PV Tech, “an online news

and trade company,” which published an article titled “US solar installers of Tesla designated

panels [are] on the market with no warranties.” Id. ¶ 25. The article stated that “Panasonic has

warned US solar installers about Tesla selling a ‘large quantity’ of its solar panels designated to . . .

an unidentified third party wholesaler that would not be covered by Panasonic product warranties.”

Id. ¶ 27.

    Kinect alleges that, as a result of Panasonic’s actions, it “could not sell its Solar[City] Panels

in spite of the fact that they were being offered at a price substantially lower than the price at which

Panasonic was selling the Panasonic Panels, and in spite of the fact that the Solar[City] Panels

were covered by a Panasonic warranty, the OEM Warranty.” Id. ¶ 28. Kinect further contends that

prospective purchasers have “decline[d] to purchase the Solar[City] Panels, citing the reason that

they were informed that the panels were not covered by a Panasonic warranty.” Id. ¶ 29. Kinect

alleges that it lost goodwill with customers who were led to believe that it misrepresented the

warranty on the SolarCity panels, and has lost at least $6.4 million in sales revenue as a result of

Panasonic’s wrongful conduct. Id. ¶ 37. On April 9, 2020, Kinect filed this lawsuit against

Panasonic, asserting claims for business disparagement, defamation, tortious interference with

prospective business relations, and unfair competition. Dkt. 1.

    On September 14, 2020, Panasonic filed a counterclaim against Kinect, alleging false

advertising under 15 U.S.C. § 1125 and tortious interference with business relations. Dkt. 18.

Kinect moved to dismiss Panasonic’s counterclaim on October 5, 2020. Dkt. 19.




                                                   3
           Case 1:20-cv-00378-LY Document 25 Filed 10/30/20 Page 4 of 22




   Panasonic alleges that Kinect purchased the SolarCity panels from Tesla “with the intent to

‘flip’ the panels for a quick profit by representing to consumers that the SolarCity brand solar

panels and the Panasonic brand solar panels were the same but for the label attached to the panel.”

Id. ¶ 1. Panasonic alleges, however, that “there are significant differences in warranties and

benefits associated with the two brands of solar panels including the entity issuing and

administering the consumer warranty.” Id. For example, the Panasonic warranty only applies

where the SolarCity panels are included in a photovoltaic systems sold by SolarCity/Tesla. Id. ¶ 8.

In addition, the SolarCity panels provide purchasers a 10-year limited warranty for workmanship

by Tesla, while Panasonic-brand panels are provided a 25-year workmanship warranty. Id. ¶¶ 9-

10. Panasonic alleges that Kinect “knew that the limited warranty associated with the SolarCity

panels was provided to end consumers by Tesla,” but nonetheless marketed the SolarCity panels

under the Panasonic brand name and failed to disclose the differences between the brands of

panels, including the warranties. Id. ¶ 14. Panasonic “is now inundated with installer and consumer

questions and complaints directly associated with the misinformation being spread by Kinect.” Id.

¶ 21.

   After first addressing an evidentiary dispute, the Court considers each of the motions to

dismiss.

                                   II. Evidentiary Dispute

   In deciding a motion to dismiss, a court’s review is limited to the complaint, any documents

attached to the complaint, and any documents attached to the motion to dismiss that are central to

the claim and referenced in the complaint. Lone Star Fund V (U.S.), L.P. v. Barclays Bank PLC,

594 F.3d 383, 387 (5th Cir. 2010). Panasonic submitted five exhibits in support of its Motion to




                                                4
          Case 1:20-cv-00378-LY Document 25 Filed 10/30/20 Page 5 of 22




Dismiss. Kinect contends that the exhibits are inappropriate extrinsic evidence the Court should

not consider in making a recommendation concerning Panasonic’s Motion to Dismiss.

    Kinect attached to its Complaint two documents mentioned above: the email from Panasonic

employee David Lopez (Exh. A), and the article by PV Tech, which included a copy of the

January 7, 2020 letter from Panasonic (Exh. B). Panasonic submitted with its Motion to Dismiss a

subsequent letter from Panasonic, dated January 14, 2020, stating that warranties for the SolarCity

panels “will continue to be backed by the warranty that Panasonic provides to Tesla, and any

warranty claims for these models must be made directly through Tesla.” Exh. 1-D, Dkt. 6-5. Kinect

admits that this exhibit “purports to be a copy of one of the letters referenced in Plaintiff’s

Complaint,” but disputes that the letter is central to any of its claims. Dkt. 8 at 5 & n.2. The Court

disagrees and has considered this exhibit, but finds it immaterial to the Court’s recommendation

as to Panasonic’s motion to dismiss Kinect’s claims.

    Kinect did not attach to its Complaint a copy of the Panasonic warranty pertinent to the

SolarCity panels. Among the exhibits Panasonic attached to its Motion are two warranties,

including a “Photovoltaic Modules Limited Warranty to SOLARCITY/Tesla” (Exh. 1-A,

Dkt. 6-2). Kinect disputes that this is the warranty referenced in its Complaint, and it does not

appear to contain the language quoted in Kinect’s Complaint. See Dkt. 8 at 4; Dkt. 1 ¶ 8. With its

response, Kinect submitted a different “Photovoltaic Modules Limited Warranty” (Exh. A, Dkt. 8

at 25) that Kinect contends is the relevant warranty. None of the other evidence submitted by

Panasonic is referenced in Kinect’s Complaint, and Panasonic does not argue that its Motion to

Dismiss should be converted to a motion for summary judgment. Therefore, the Court has not

considered any of Panasonic’s exhibits with respect to its motion except Exhibit 1-D, Dkt. 6-5.1


1
 Panasonic also filed all documents except Exhibit 1-A as exhibits to its Counterclaim. The parties raise
no evidentiary dispute concerning Kinect’s Motion to Dismiss Panasonic’s Counterclaim.


                                                   5
          Case 1:20-cv-00378-LY Document 25 Filed 10/30/20 Page 6 of 22




                           III. Legal Standard for Motion to Dismiss

    Rule 12(b)(6) allows a party to move to dismiss an action for failure to state a claim on which

relief can be granted. In deciding a Rule 12(b)(6) motion to dismiss for failure to state a claim,

“[t]he court accepts all well-pleaded facts as true, viewing them in the light most favorable to the

plaintiff.” In re Katrina Canal Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2007) (internal

quotation marks omitted). The Supreme Court has explained that a complaint must contain

sufficient factual matter to state a claim to relief that is plausible on its face. Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A

claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Id.

              While a complaint attacked by a Rule 12(b)(6) motion to dismiss does
              not need detailed factual allegations, a plaintiff’s obligation to provide
              the grounds of his entitlement to relief requires more than labels and
              conclusions, and a formulaic recitation of the elements of a cause of
              action will not do. Factual allegations must be enough to raise a right
              to relief above the speculative level, on the assumption that all the
              allegations in the complaint are true (even if doubtful in fact).

Twombly, 550 U.S. at 555 (cleaned up). Because this case is based on diversity jurisdiction, Texas

substantive law applies. Erie R.R. Co. v. Tompkins, 304 U.S. 64, 78-80 (1938); Lockwood Corp.

v. Black, 669 F.2d. 324, 327 (5th Cir. 1982).

                     IV. Panasonic’s Motion to Dismiss Kinect’s Claims

    Panasonic seeks dismissal of all Kinect’s claims under Federal Rule of Civil Procedure

12(b)(6). Panasonic argues that Kinect’s unfair competition claim should be dismissed because

Texas law does not recognize an independent action for unfair competition. Panasonic also

contends that Kinect has failed to state claims for business disparagement, defamation, or tortious

interference with prospective business relationships on which relief can be granted. The Court

considers all four claims in turn.


                                                    6
          Case 1:20-cv-00378-LY Document 25 Filed 10/30/20 Page 7 of 22




   A. Unfair Competition

   Panasonic correctly argues that, under Texas law, unfair competition is a general area of tort

law, not an independent cause of action. See Schoellkopf v. Pledger, 778 S.W.2d 897, 904-05

(Tex. App.—Dallas 1989, writ denied) (“Without some finding of an independent substantive tort

or other illegal conduct, we hold that liability cannot be premised on the tort of ‘unfair

competition.’”); Greenville Automatic Gas Co. v. Automatic Propane Gas & Supply, LLC, 465

S.W.3d 778, 788 (Tex. App.—Dallas 2015, no writ).

   Kinect addressed this argument only in conclusory fashion, in a footnote. See Dkt. 8 at 21 n.4.

Accordingly, Kinect has abandoned its claim for unfair competition, which should be dismissed

for failure to state a claim. See United States v. Reagan, 596 F.3d 251, 254 (5th Cir. 2010) (holding

that failure to adequately brief an argument results in a waiver); Black v. North Panola School

Dist., 461 F.3d 584, 588 n.1 (5th Cir. 2006) (finding that plaintiff’s failure to defend her claim in

response to defendant’s motion to dismiss “constituted abandonment”); Arkansas v. Wilmington

Tr. Nat’l Ass’n, No. 3:18-CV-1481-L, 2020 WL 1249570, at *5 (N.D. Tex. Mar. 16, 2020)

(“Failure of a party to respond to arguments raised in a motion to dismiss constitutes waiver or

abandonment of that issue at the district court level.”).

   B. Business Disparagement

   To plead a business disparagement claim, a plaintiff must allege “(1) publication of disparaging

and false words, (2) with malice, (3) which cause special damages, and (4) lack of privilege.” In

re Burzynski, 989 F.2d 733, 740 (5th Cir. 1993) (citing Hurlbut v. Gulf Atl. Life Ins. Co., 749

S.W.2d 762, 766 (Tex. 1987)). Panasonic alleges that Kinect failed to properly plead each element.




                                                  7
          Case 1:20-cv-00378-LY Document 25 Filed 10/30/20 Page 8 of 22




             1. “Publication of Disparaging and False Words”

   With respect to the first element, Panasonic argues that Kinect fails to state a claim for business

disparagement because the statements in Panasonic’s January 7, 2020 letter to its customers are

true. See Dkt. 6 at 17. Specifically, Panasonic contends that it was true that the SolarCity panels

were not covered by warranties issued by Panasonic Life Solutions Company of America. See id.;

see also Reply, Dkt. 9 at 8. Kinect responds that:

               Defendant conveniently omitted the fact, from this publication, that,
               while not covered by Panasonic Life Solutions Company of
               America, the Solar Panels, were, in fact, backed by a warranty from
               another entity or division of Panasonic. This essential fact was
               necessary to avoid creating the false impression the letter conveys.

Dkt. 8 at 18. Kinect alleges that Panasonic’s statements “created the false impression that Kinect

was selling the Solar Panels without a warranty from Panasonic and that Kinect was

misrepresenting this fact to customers and prospective customers.” Dkt. 1 ¶ 46.

   As stated above, in deciding a motion to dismiss for failure to state a claim, the Court does not

weigh the evidence but must accept all well-pleaded facts as true, viewing them in the light most

favorable to the plaintiff. In re Katrina Canal Breaches Litig., 495 F.3d at 205; see also Arnold v.

Williams, --- F.3d ----, 2020 WL 6298043, at *4 (5th Cir. Oct. 23, 2020) (“At the 12(b)(6) stage of

litigation, it is inappropriate for a district court to weigh the strength of the allegations.”). Kinect

has plausibly alleged that Panasonic’s statements were false by implication and disparaging, as

discussed further below with respect to Kinect’s defamation claim.

       2. With Malice and Without Privilege

   Next, Panasonic argues that Kinect provides no facts to support its assertion that Panasonic

acted with malice and without privilege. Dkt. 6 at 11. A defendant is liable for business

disparagement “only if he knew of the falsity or acted with reckless disregard concerning it, or if

he acted with ill will or intended to interfere in the economic interest of the plaintiff in an


                                                   8
          Case 1:20-cv-00378-LY Document 25 Filed 10/30/20 Page 9 of 22




unprivileged fashion.” Kinetic Concepts, Inc. v. Bluesky Med. Corp., No. SA-03-CA-0832-RF,

2005 WL 3068209, at *2 (W.D. Tex. Nov. 1, 2005) (quoting Hurlbut, 749 S.W.2d at 766). Kinect

alleges that Panasonic made materially false and disparaging statements regarding Kinect and the

SolarCity panels “knowingly, or recklessly and without regard to the truth.” Dkt. 1 ¶¶ 43-44.

Kinect further alleges that Panasonic had actual knowledge that the SolarCity panels were covered

by a Panasonic warranty, but nonetheless made statements creating a false impression that Kinect

was selling them without a warranty from Panasonic. Id. ¶¶ 18, 46. Kinect thus has pled sufficient

facts to support the malice element.

    As for privilege, Kinect persuasively argues that only absolute privilege is relevant in the

context of a business disparagement claim, and absolute privilege applies to only a “limited and

select number of situations which involve the administration of the functions of the branches of

government, such as statements made during legislative and judicial proceedings.” Dkt. 8 at 10

(quoting Hurlbut, 749 S.W.2d at 768). Such is not the case here. Kinect pled sufficient facts to

support its assertion that Panasonic acted without privilege.

        3. Special Damages

    With regard to the third element of business disparagement, Panasonic submits that: “[T]o

prove special damages, a plaintiff must provide evidence ‘that the disparaging communication

played a substantial part in inducing third parties not to deal with the plaintiff, resulting in a direct

pecuniary loss that has been realized or liquidated, such as specific lost sales, loss of trade, or loss

of other dealings.’” Dkt. 6 at 12 (quoting Encompass Office Sols., Inc. v Ingenix, Inc., 775

F. Supp. 2d 938, 959 (E.D. Tex. 2011)). Panasonic contends that Kinect failed to adequately plead

special damages because the Complaint “does not identify specific lost sales or identify contracts

that were allegedly terminated as a result of [Panasonic]’s claimed statements.” Id.




                                                   9
         Case 1:20-cv-00378-LY Document 25 Filed 10/30/20 Page 10 of 22




    “The special damages for a business disparagement claim are synonymous with economic

damages as distinguished from general damages.” MVS Int’l Corp. v. Int’l Advert. Sols., LLC, 545

S.W.3d 180, 201 (Tex. App.—El Paso 2017, no pet.). To prove special damages, a plaintiff “must

provide evidence of direct, pecuniary loss attributable to the false communications of the

defendant.” Johnson v. Hosp. Corp. of Am., 95 F.3d 383, 391 (5th Cir. 1996). The plaintiff must

“establish pecuniary loss that has been realized or liquidated as in the case of specific lost sales.”

Hurlbut, 749 S.W.2d at 767. The disparaging communication must have played a substantial part

in inducing others not to deal with the plaintiff. Id.

    Kinect has stated facts sufficient to demonstrate that it suffered special damages. Kinect

alleged that its sales representatives “have had prospective purchasers decline to purchase the

[SolarCity panels], citing the reason that they were informed that the panels were not covered by

a Panasonic warranty.” Dkt. 1 ¶ 29. Kinect thus pled economic loss in the form of lost sales, and

that Panasonic’s letter played a substantial part in inducing others not to purchase the panels.

        4. Conclusion as to Business Disparagement

    In sum, Kinect has pled sufficient facts to plausibly allege a business disparagement claim.

Accordingly, Panasonic’s Motion to Dismiss should be denied as to this claim.

    C. Defamation

    To plead a defamation claim, a plaintiff must allege that “(1) the defendant published a false

statement; (2) that defamed the plaintiff; (3) with the requisite degree of fault regarding the truth

of the statement (negligence if the plaintiff is a private individual); and (4) damages, unless the

statement constitutes defamation per se.” Warren v. Fed. Nat’l Mortg. Ass’n, 932 F.3d 378, 383

(5th Cir. 2019) (quoting Bedford v. Spassoff, 520 S.W.3d 901, 904 (Tex. 2017)). Defamation per

se refers to statements that are so obviously harmful that general damages may be presumed.




                                                  10
         Case 1:20-cv-00378-LY Document 25 Filed 10/30/20 Page 11 of 22




Walker v. Beaumont Indep. Sch. Dist., 938 F.3d 724, 743 (5th Cir. 2019). As with Kinect’s business

disparagement claim, Panasonic argues that its letter is not capable of a defamatory meaning

because it contained “true facts pertaining to the warranties issued for Panasonic brand solar panels

versus SolarCity brand solar panels,” and that its statements were not “of and concerning” Kinect.

Dkt. 6 at 16-17. The Court considers each of Panasonic’s arguments.

             1. Defamatory Meaning

   In a defamation case, the threshold question is whether the words used are reasonably capable

of a defamatory meaning. Dallas Morning News, Inc. v. Tatum, 554 S.W.3d 614, 624 (Tex. 2018),

cert. denied, 139 S. Ct. 1216 (2019). Texas case law recognizes a distinction between “a statement

that is defamatory by its text alone and a statement that is defamatory only by reason of extrinsic

evidence and ‘explanatory circumstances.” Id. at 625 (internal quotation marks omitted). “The

Court construes the statements as a whole in light of surrounding circumstances based upon how

a person of ordinary intelligence would perceive the entire statement.” Musser v. Smith Protective

Servs., Inc., 723 SW2d 653, 655 (Tex. 1987).

   Under Texas law, a statement is defamatory “if it tends to injure a person’s reputation and

thereby expose the person to public hatred, contempt, ridicule, or financial injury or to impeach

any person’s honesty, integrity, virtue, or reputation.” Walker, 938 F.3d at 743 (citation omitted).

The Court must determine whether the alleged defamatory statements are “reasonably capable of

a defamatory meaning from the perspective of an ordinary reader in light of the surrounding

circumstances.” Hancock v. Variyam, 400 S.W.3d 59, 66 (Tex. 2013). A plaintiff can bring a claim

for defamation “when discrete facts, literally or substantially true, are published in such a way that

they create a substantially false and defamatory impression by omitting material facts or

juxtaposing facts in a misleading way.” Turner v. KTRK Television, Inc., 38 S.W.3d 103, 115




                                                 11
         Case 1:20-cv-00378-LY Document 25 Filed 10/30/20 Page 12 of 22




(Tex. 2000). When a publication’s text implicitly communicates a defamatory statement, the

plaintiff’s theory is “defamation by implication.” Dallas Morning News, 554 S.W.3d at 627.

   Kinect alleges that Panasonic published false statements to prospective customers through its

January 7, 2020 letter, which read in part:

               It has come to our attention that Tesla has recently sold a large
               quantity of solar panels, once earmarked for SolarCity, into the
               marketplace through a third-party vendor. This letter is to clearly
               and categorically inform you and make you aware of the following:
               Effective immediately, Tesla/SolarCity solar modules are explicitly
               not covered under any warranty whatsoever by Panasonic Life
               Solutions Company of America. . . . If you purchase a Tesla/
               SolarCity solar module with the model prefix “SC,” you and the end
               user purchaser, whether a homeowner or business, will not be
               protected by warranty coverage through Panasonic Life Solutions
               Company of America.

Dkt. 1 ¶ 22; Dkt. 8 at 18.

   Kinect argues that Panasonic’s statements were capable of a defamatory meaning because the

communication implied that “(1) the Solar Panels sold by Kinect were not backed by a Panasonic

warranty, and (2) that Kinect was misrepresenting this fact to potential purchasers.” Dkt. 8 at 15;

see also Dkt. 1 ¶ 23. Kinect alleges that the statements are false because the SolarCity panels come

with a Panasonic warranty. Panasonic contends that the letter conveys true facts pertaining to the

warranties at issue: “The letter does not say there are no warranties at all in place for the subject

SolarCity panels but makes clear that any warranty is not issued by [Panasonic Life Solutions

Company of America].” Dkt. 9 at 8. Panasonic acknowledges that Panasonic owes a 10-year

workmanship warranty to Tesla for the SolarCity panels. Dkt. 6 at 4.

   Truth is an affirmative defense to a defamation claim when the plaintiff is a private person or

entity. See Warren, 932 F.3d at 383. In order for dismissal to be appropriate on the basis of an




                                                 12
            Case 1:20-cv-00378-LY Document 25 Filed 10/30/20 Page 13 of 22




affirmative defense, the defense must be established on the face of the complaint. EPCO Carbon

Dioxide Prods., Inc. v. JP Morgan Chase Bank, NA, 467 F.3d 466, 470 (5th Cir. 2006).

   Kinect has pled facts plausibly supporting defamation by implication because Panasonic

omitted essential facts necessary to avoid creating a false impression, that is, that the SolarCity

panels carried a warranty from Panasonic through Tesla. See Turner, 38 S.W.3d at 115. Even were

the Court to conclude that the alleged defamatory statements are literally true, the Court cannot

conclude at this stage of the proceeding that Kinect has stated an implausible claim on which it

cannot possibly recover. Encompass Office Sols., 775 F. Supp. 2d at 959. Kinect has pled sufficient

facts to allege that Panasonic’s statements were capable of a defamatory meaning.

       2. Of and Concerning Plaintiff

   To be actionable, a defamatory statement must be directed to the plaintiff. Vice v. Kasprzak,

318 S.W.3d 1, 13 (Tex. App.—Houston [1st Dist.] 2009, no pet.). The plaintiff need not be

specifically named in the publication for it to be defamatory; rather, “[a] publication is of and

concerning the plaintiff if persons who knew and were acquainted with him understood from

viewing the publication that the defamatory matter referred to him.” Id. (internal quotation marks

omitted).

   Kinect alleges that it was “widely known in the wholesale industry that Kinect was in

possession of, and was selling” the SolarCity panels, so a reasonable recipient of the Panasonic

Letter would have understood Kinect was the “third party vendor.” Dkt. 8 at 13, 15. Kinect further

alleges that potential customers refused to purchase the SolarCity panels and told Kinect it was

because of the information Panasonic disseminated, indicating that they understood that

Panasonic’s statements referred to Kinect. Accordingly, Kinect has pled sufficient facts to allege

that Panasonic’s statements were of and concerning Kinect.




                                                13
           Case 1:20-cv-00378-LY Document 25 Filed 10/30/20 Page 14 of 22




          3. Conclusion as to Defamation

   Panasonic does not challenge the remaining defamation elements. Accordingly, the

undersigned finds that Kinect has pled sufficient facts to plausibly allege a defamation claim.

   D. Tortious Interference with Prospective Business Relations

   To plead a tortious interference with prospective business relations claim, a plaintiff must

allege:

          1. a reasonable probability that the plaintiff would have entered into a business
             relationship;
          2. an independently tortious or unlawful act by the defendant that prevented the
             relationship from occurring;
          3. the defendant did such act with a conscious desire to prevent the relationship
             from occurring or the defendant knew the interference was certain or
             substantially certain to occur as a result of the conduct; and
          4. the plaintiff suffered actual harm or damages as a result of the defendant’s
             interference.

United Biologics, L.L.C. v. Allergy & Asthma Network/Mothers of Asthmatics, Inc., 819 F. App’x

204, 211 (5th Cir. 2020) (quoting Baty v. ProTech Ins. Agency, 63 S.W.3d 841, 860 (Tex. App.—

Houston [14th Dist.] 2001, pet. denied)); see also Prudential Ins. Co. of Am. v. Fin. Review Servs.,

Inc., 29 S.W.3d 74, 77 (Tex. 2000) (stating that elements of claim are (1) an existing contract

subject to interference; (2) a willful and intentional act of interference with the contract; (3) that

proximately caused the plaintiff’s injury; and (4) caused actual damages or loss).

   Panasonic argues that Kinect failed to state a claim for defamation or business disparagement,

and therefore, Kinect’s tortious interference claim fails because Kinect is required to plead an

independently tortious or unlawful act. Dkt. 6 at 22. Panasonic also contends that Kinect “failed

to identify, or even generally describe, the clients or opportunities it allegedly lost as a result of

the alleged tortious interference . . . [and] failed to plead any facts in support of its claim that PNA

acted with a conscious desire to prevent Kinect from selling the subject solar panels.” Dkt. 6 at 19-


                                                  14
         Case 1:20-cv-00378-LY Document 25 Filed 10/30/20 Page 15 of 22




20. Kinect responds that it pled facts sufficient to show a reasonable probability that it would have

entered into business relationships by alleging that prospective purchasers told its sales

representatives they declined to buy SolarCity panels because they were informed that the panels

were not covered by a Panasonic warranty. Dkt. 8 at 20-21; Dkt. 1 ¶ 29.

   Kinect has not identified any specific prospective or existing client with which it would have

done business but for Panasonic’s conduct. See, e.g., Green Beret Found. v. Paquette, No. SA-18-

CV-1044-XR, 2019 WL 6048021, at *8 (W.D. Tex. Aug. 20, 2019) (dismissing tortious

interference counterclaim); Priority Design & Serv., Inc. v. Plaza, No. SA-19-CV-00058-OLG,

2019 WL 2124677, at *4-5 (W.D. Tex. May 15, 2019) (recommending same); Zhejiang Med. Co.

v. Kaneka Corp., No. H-11-1052, 2012 WL 12893418, at *4 (S.D. Tex. Aug. 13, 2012) (same);

Rimkus Consulting Grp., Inc. v. Cammarata, 688 F. Supp. 2d 598, 676 (S.D. Tex. 2010) (same);

Ceramic Performance Worldwide, LLC v. Motor Works, LLC, No. 3-09-CV-0344-BD, 2010 WL

234804, at *3 (N.D. Tex. Jan. 21, 2010) (dismissing tortious interference claim, stating: “Likewise,

plaintiff does not identify any prospective contracts or business relationships with third-parties that

have been jeopardized by the dissemination of false information by defendants.”). Therefore, the

undersigned recommends that Panasonic’s Motion to Dismiss should be granted as to Kinect’s

tortious interference claim.

                 V.    Kinect’s Motion to Dismiss Panasonic’s Counterclaim

   Kinect seeks dismissal under FED. R. CIV. P. 12(b)(6) of Panasonic’s counterclaims for false

advertising and tortious interference with business relations. Kinect also contends that Panasonic

is not entitled to damages.




                                                  15
         Case 1:20-cv-00378-LY Document 25 Filed 10/30/20 Page 16 of 22




   A. False Advertising

   The parties direct the bulk of their arguments to Panasonic’s false advertising counterclaim.

Section 43(a) of the Lanham Act 15 U.S.C. § 1125(a), provides in pertinent part:

           (1) Any person who, on or in connection with any goods or services, or
           any container for goods, uses in commerce any word, term, name,
           symbol, or device, or any combination thereof, or any false designation
           of origin, false or misleading description of fact, or false or misleading
           representation of fact, which—
                                                 ...
               (B) in commercial advertising or promotion, misrepresents the
               nature, characteristics, qualities, or geographic origin of his or her
               or another person’s goods, services, or commercial activities,

           shall be liable in a civil action by any person who believes that he or she
           is or is likely to be damaged by such act.

   To make out a prima facie case of false advertising under Section 43(a), a plaintiff must

establish the following five elements:

               (1) A false or misleading statement of fact about a product;

               (2) Such statement either deceived or had the capacity to deceive a
                   substantial segment of potential consumers;

               (3) The deception was material, in that it is likely to influence the
                   consumer’s purchasing decision;

               (4) The product is in interstate commerce; and

               (5) The plaintiff has been or is likely to be injured as a result of the
                   statement.

IQ Prods. Co. v. Pennzoil Prods. Co., 305 F.3d 368, 375 (5th Cir. 2002) (citing Pizza Hut, Inc. v.

Papa John’s Int’l, Inc., 227 F.3d 489, 495 (5th Cir. 2000)); see also Boltex Mfg. Co. v. Galperti,

Inc., --- F. App’x ----, 2020 WL 5506404, at *2 (5th Cir. Sept. 11, 2020). Kinect does not dispute

that the SolarCity panels are in interstate commerce (factor 4), but contends that Panasonic has

failed to meet the remaining elements of a false advertising claim under Section 43(a).




                                                 16
           Case 1:20-cv-00378-LY Document 25 Filed 10/30/20 Page 17 of 22




   As discussed above in connection with Kinect’s claims, the center of the parties’ dispute is

whether they made statements that were true, false, or misleading. Once again, at this stage of the

proceeding, the Court does not find facts but assumes pleaded facts to be true and assesses facial

plausibility. Twombly, 550 U.S. at 555.

   With respect to the first false advertising element, Panasonic alleges the following in support

of its allegation that “Kinect continues to make false or misleading statements of fact about the

SolarCity panels,” Dkt. 18 ¶ 26:

               For example, Kinect’s marketing communications include a
               doctored spec sheet for the SolarCity panels which completely
               removes the Tesla name and refers to the SC-Series as “Panasonic
               SC Modules.” (Exhibit A). In fact, the only company identified on
               the spec sheet is Panasonic with the words “manufactured by
               Panasonic” at the top of the sheet. Id. Although technically true that
               the solar panels were manufactured by Panasonic, the panels were
               manufactured by Panasonic for Tesla in accordance with Tesla’s
               specifications. The original specification sheet for the product –
               which was created by Panasonic but which has been cleverly edited
               to accompany these grey market goods – clearly identified Tesla as
               the seller issuing the end consumer warranties. (Exhibit G). The
               revised specification sheet provided by Kinect whitewashes all
               references to Tesla, leading a reasonable consumer to believe
               Panasonic would be their contact for the warranties covering the
               SolarCity panels. See Exhibit A.

Id. A comparison of the purportedly “doctored” spec sheet allegedly used in Kinect’s marketing

(Exh. A) with the original spec sheet (Exh. G) shows that the words “Manufactured by Panasonic”

have been added near the top of the “doctored” spec sheet, while the following wording has been

deleted:

       •    Modules are manufactured by Panasonic to the specification of SolarCity.
            Modules are only warranted by Panasonic if the modules are included in a PV
            system sold by SolarCity or Tesla. SolarCity and Tesla make no warranties
            related to the modules, which are sold as-is. SolarCity will handle any warranty
            claims on behalf of any purchaser.




                                                17
             Case 1:20-cv-00378-LY Document 25 Filed 10/30/20 Page 18 of 22




In addition, a reference to the module technology on the “doctored” spec sheet replaces the words

“Manufactured by Panasonic for SolarCity” with “Panasonic SC Series Modules.” The

undersigned finds that this allegation provides the grounds of Panasonic’s claim for relief in

sufficient detail, so Panasonic has satisfied the first false advertising element.

    Panasonic also has alleged the remaining challenged elements of a false advertising claim.

Panasonic pled that it is being contacted regarding rebates, specifications, and warranties for the

SolarCity panels, demonstrating that Kinect’s allegedly false statements either deceived or had the

capacity to deceive a substantial segment of potential consumers (factor 2). Dkt. 18 ¶ 29. Panasonic

pled that the deception was material (factor 3) by alleging that the consumer’s purchasing decision

would be influenced by believing that he or she was purchasing an equivalent product at a reduced

price. Id. ¶ 28. Finally, Panasonic satisfied factor 5 by pleading that it has been injured as a result

of Kinect’s allegedly false statements. Panasonic asserts that it

                 is now inundated with installer and consumer questions and
                 complaints directly associated with the misinformation being spread
                 by Kinect. The injuries and damages sustained by PNA include, but
                 are not limited to, damage to brand name and goodwill, lost sales,
                 out of pocket costs associated with replacement of SolarCity panels
                 with Panasonic panels for customers who thought they were
                 purchasing Panasonic branded products but instead had SolarCity
                 panels installed . . . .

Id. ¶ 31.2

    Because Panasonic has sufficiently pled false advertising, Kinect’s Motion to Dismiss should

be denied as to Panasonic’s claim under the Lanham Act.




2
 Kinect also challenges Panasonic’s claim for damages and attorneys’ fees under 15 U.S.C. § 1117, but the
Court agrees with Panasonic that this challenge is premature at the motion to dismiss stage. See Dkt. 19 at
16-17; Dkt. 22 at 12 n.12.


                                                    18
           Case 1:20-cv-00378-LY Document 25 Filed 10/30/20 Page 19 of 22




   B. Tortious Interference with Business Relationships

   Kinect next argues that Panasonic’s tortious interference claim is vague and insufficient,

contending that “Panasonic does not identify a single provision of any contract with any authorized

installer that Kinect allegedly induced an installer to breach.” Dkt. 19 at 18. As detailed above, to

plead tortious interference with prospective business relations, Panasonic as counter-plaintiff must

allege:

          1. a reasonable probability that Panasonic would have entered into a business
             relationship;
          2. an independently tortious or unlawful act by counter-defendant Kinect that
             prevented the relationship from occurring;
          3. Kinect did such act with a conscious desire to prevent the relationship from
             occurring or knew the interference was certain or substantially certain to occur
             as a result of the conduct; and
          4. Panasonic suffered actual harm or damages as a result of Kinect’s interference.

United Biologics, 819 F. App’x at 211.

   The first tortious interference element is satisfied by Panasonic’s allegation that it “entered into

contracts with various authorized installers, such as American Array Solar, that govern the sale,

installation, workmanship, and warranties associated with Panasonic branded solar panels.”

Dkt. 18 ¶ 34. The second and third elements are met by Panasonic’s pleading that Kinect

intentionally and willfully engaged in false advertising by misrepresenting facts about the

SolarCity panels, including product affiliation and warranties, to Panasonic’s authorized installers.

Id. ¶¶ 35, 37. Panasonic’s counterclaim satisfies the final element by alleging actual harm or

damages:

          37. When the end-consumers and installers discovered that Kinect misrepresented
              the product affiliation, warranties, and benefits associated with the SolarCity
              panels, the end-consumers looked to Panasonic to remedy the mistake. In order
              to protect the goodwill of the Panasonic brand and maintain the loyalty of its
              customers, PNA assisted with the replacement of the SolarCity panels with
              Panasonic branded panels for these end-consumers.


                                                  19
         Case 1:20-cv-00378-LY Document 25 Filed 10/30/20 Page 20 of 22




       38. As a result, not only did Kinect’s tortious and false advertising proximately
           caused [sic] direct damages, such as loss of sales by PNA, it also proximately
           caused incidental and consequential damages to PNA associated with
           remedying the damage caused to end-consumers who were duped into
           accepting SolarCity panels in place of the Panasonic panels they intended to
           purchase. As a result, PNA is entitled to recover actual damages including, but
           not limited to, loss of revenues, out of pocket costs, costs of repair, court costs,
           exemplary damages, and all other damages permitted by law.

Id. ¶¶ 37-38. The undersigned finds that Panasonic has pled each element of a tortious interference

claim and therefore recommends that Kinect’s Motion to Dismiss be denied as to this claim.

   C. Damages and Attorneys’ Fees

   Finally, Kinect challenges Panasonic’s claim for exemplary damages under Texas law. Dkt. 18

¶¶ 40-42, 44. Kinect contends that Panasonic has not sufficiently pled that its alleged harm resulted

from fraud, malice, or gross negligence, in contrast with ordinary negligence, bad faith, or

deceptive trade practice. Dkt. 19 at 19 (citing TEX. CIV. PRAC. & REM. CODE § 41.003(a), (b)); see

also Dkt. 24 at 10. Panasonic responds that Chapter 41 of the Texas Civil Practice and Remedies

Code permits the award of exemplary damages when the claimant proves the defendant acted with

malice. Dkt. 22 at 13. Panasonic argues that its allegation that Kinect intentionally and willfully

interfered with Panasonic’s business relationships with its authorized installers provides sufficient

notice of the damages Panasonic seeks.

   The Court agrees with Panasonic on this point. See Burleson State Bank v. Plunkett, 27 S.W.3d

605, 618 (Tex. App.—Waco 2000, pet. denied) (“Malice may be inferred from a wrongful act done

intentionally in violation of [a party’s] rights.”) (quotation omitted). Because its pleading is

sufficient, the undersigned recommends that Kinect’s Motion to Dismiss be denied as to

Panasonic’s damages claims.




                                                 20
         Case 1:20-cv-00378-LY Document 25 Filed 10/30/20 Page 21 of 22




                                   VI. Recommendation

   Based on the foregoing, the undersigned RECOMMENDS that Defendant Panasonic

Corporation of North America’s Motion to Dismiss Plaintiff’s Original Complaint Pursuant to

Rule 12(b)(6) (Dkt. 6) should be GRANTED IN PART and DENIED IN PART. Defendant’s

motion should be GRANTED with respect to Kinect’s claims for unfair competition and tortious

interference with prospective business relations, which should be dismissed without prejudice for

failure to state a claim, and DENIED as to Kinect’s claims for business disparagement and

defamation.

   The undersigned FURTHER RECOMMENDS that Plaintiff Kinect Solar, LLC’s Motion to

Dismiss Panasonic Corporation of North America’s Counterclaim (Dkt. 19) should be DENIED.

   IT IS FURTHER ORDERED that this case be removed from the Magistrate Court’s docket

and returned to the docket of the Honorable Lee Yeakel.

                                       VII. Warnings

   The parties may file objections to this Report and Recommendation. A party filing objections

must specifically identify those findings or recommendations to which objections are being made.

The District Court need not consider frivolous, conclusive, or general objections. See Battle v.

United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987). A party’s failure to file written

objections to the proposed findings and recommendations contained in this Report within fourteen

(14) days after the party is served with a copy of the Report shall bar that party from de novo

review by the District Court of the proposed findings and recommendations in the Report and,

except on grounds of plain error, shall bar the party from appellate review of unobjected-to

proposed factual findings and legal conclusions accepted by the District Court. See 28 U.S.C.




                                               21
         Case 1:20-cv-00378-LY Document 25 Filed 10/30/20 Page 22 of 22




§ 636(b)(1)(c); Thomas v. Arn, 474 U.S. 140, 150-53 (1985); Douglass v. United Servs. Auto.

Ass’n, 79 F.3d 1415, 1428-29 (5th Cir. 1996) (en banc).

   SIGNED on October 30, 2020.



                                                   SUSAN HIGHTOWER
                                                   UNITED STATES MAGISTRATE JUDGE




                                              22
